DAVIDSON, Judge.
This is a conviction for unlawfully transporting whisky in a dry area; the punishment, a fine of $100.
Appellant was apprehended while driving his automobile upon a public highway in Hockley County, a dry area. A search of the automobile revealed two pints of whisky therein.
Appellant admitted the possession and transportation of the whisky and claimed that he had purchased it in Hockley County and was taking it to his home in Lubbock County, Texas.
By his own testimony, appellant was guilty of the offense charged. The transportation of whisky in a dry area is unlawful. (Art. 666-4 (b), P. C.).
Exceptions exist to the application of the statute but none are here applicable. The purchase of the whisky in a dry area, to be transported to the county of residence for one’s own consumption, does not make lawful the transportation of the whisky in the dry area where purchased.
The judgment of the trial court is affirmed.
Opinion approved by the court.